Exhibit 10.140

 

OMNIBUS AMENDMENT TO

PENNYMAC FINANCIAL SERVICES, INC.

2013 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENTS

 

This Omnibus AMENDMENT (“Amendment”), dated as of February 11, 2019, amends the
terms and conditions of those certain equity award agreements governing the
terms of such equity awards granted under the PennyMac Financial Services, Inc.
2013 Equity Incentive Plan, as amended (the “Plan”), by and between PennyMac
Financial Services, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), and all individuals who are active participants in the
Plan (each a “Recipient”) as of the date hereof. Terms used herein, unless
otherwise defined herein, shall have the meanings ascribed to them in the Plan
and in the specified award agreement.

 

RECITALS

 

WHEREAS, the Compensation Committee of the Company (the “Committee”) is
empowered pursuant to Section 16.2 of the Plan to amend, without Recipient’s
consent, the terms of any award previously granted under the Plan if such
amendment does not impair the rights of the Recipient under the existing terms
of the award and does not otherwise violate any provision of the Plan.

 

WHEREAS, the Committee has approved an amendment to each outstanding stock
option award issued under the Plan to provide for continued or accelerated
vesting upon retirement, death and disability.

 

AMENDMENT

 

A.        Agreements Amended.

 

1.         The following award agreements are hereby amended as set forth in
Section B of this Amendment:

 

(a)        Stock Option Award Agreement, dated as of June 13, 2013, by and
between the Company and Recipient;

 

(b)        Stock Option Award Agreement, dated as of February 26, 2014, by and
between the Company and Recipient;

 

(c)        Stock Option Award Agreement, dated as of March 3, 2015, by and
between the Company and Recipient;

 

(d)        Stock Option Award Agreement, dated as of March 7, 2016, by and
between the Company and Recipient;

 







--------------------------------------------------------------------------------

 



(e)        Stock Option Award Agreement, dated as of March 6, 2017, by and
between the Company and Recipient; and

 

(f)        All other off-cycle Stock Option Award Agreements executed during the
2013 through 2017 fiscal years (collectively, “Award Agreements for Plan Years
2013 through 2017”).

 

B.         Amendment to Award Agreements for Plan Years 2013 through 2017.

 

1.         Each of the Award Agreements for Plan Years 2013 through 2017,
respectively, is hereby amended by deleting Section 3 in its entirety and
inserting in its place Section 3 as follows:

 

3.         Expiration of Option.  This Option shall expire at 5:00 p.m. PDT on
the Expiration Date or, if earlier, the earliest of the dates specified in
whichever of the following applies:

 

(a)       If the termination of your employment or other association is on
account of your death or Disability (as defined below in Section 4), the first
anniversary of the date your employment ends.

 

(b)       If the termination of your employment or other association is due to
any reason other than death, Disability, Retirement (as defined below in Section
4) or termination for cause, three (3) months after your employment or other
association ends.

 

(c)       If the Company terminates your employment or other association for
cause, or at the termination of your employment or other association the Company
had grounds to terminate your employment or other association for cause (whether
then or thereafter determined), immediately upon the termination of your
employment or other association.

 

2.         Each of the Award Agreements for Plan Years 2013 through 2017,
respectively, is hereby amended by deleting Section 4 in its entirety and
inserting in its place Section 4 as follows:

 

4.         Vesting of Option; Retirement, Death and Disability.

 

(a)        Until this Option expires, you may exercise it as to the number of
Optioned Shares which have vested (“Vested Shares”), in full or in part, at any
time on or after the applicable exercise date or dates identified in the
remainder of this Section.  However, during any period that this Option remains
outstanding after your employment or other association with the Company and its
Affiliates ends other than by reason of Retirement, you may exercise it only as
to Optioned Shares which are Vested Shares immediately prior to the end of your
employment or other association.  The procedure for exercising this Option is
described in







--------------------------------------------------------------------------------

 



Section 7.1(e) of the Plan.

 

(b)        One-third (1/3) of the Optioned Shares shall become Vested Shares on
each of the first, second, and third anniversaries of the Vesting Commencement
Date specified above, with any fractions rounded down except on the final
installment.

 

(c)        If your employment or other association with the Company is
terminated due to Retirement (as defined below) and the Company does not have
grounds to terminate your employment or other association for cause, and
provided you have executed and continue to comply with the terms of an agreement
not to provide services as an employee, director, consultant, agent, or
otherwise, to any of the Company’s direct competitors for a period of two (2)
years from the date of your Retirement Date (the “Retirement Date”), then the
Optioned Shares shall continue to become Vested Shares after the Retirement Date
in accordance with the original terms of this Option; provided, however, that
(i) if the Retirement Date occurs during the nine-month period immediately
following the Grant Date, then this Option shall be forfeited; and (ii) if the
Retirement Date occurs during the three-month period prior to the first
anniversary of the Grant Date, then one-third of the Optioned Shares shall vest
on the first anniversary of the Grant Date (pro-rated based on (A) the number of
full months of the Recipient’s employment from the Grant Date through the
Retirement Date divided by (B) twelve (12)) and the remaining Optioned Shares
shall be forfeited.  “Retirement” shall mean voluntary termination of employment
after the age of sixty (60) with at least ten (10) years of combined service to
the Company and/or any of its subsidiaries; provided, however, that if you elect
to terminate your employment in connection with a Retirement, you must provide
the Company with a minimum of (x) six (6) months prior written notice of such
Retirement if your title is at the senior vice president level and above, or (y)
three (3) months prior written notice of such Retirement if your title is at the
first vice president level and below.

 

(d)        Notwithstanding anything to the contrary in Section 3 above, if your
employment or other association with the Company is terminated due to any other
reason, including death or Disability, then this Option shall be forfeited as to
any unvested Optioned Shares as of the date of such termination. “Disability”
 shall mean the inability to engage in any substantial gainful occupation to
which the relevant individual is suited by education, training or experience, by
reason of any medically determinable physical or mental impairment, which
condition can be expected to result in death or otherwise continue for a period
of not less than twelve (12) consecutive months.

 

C.        Miscellaneous.

 

1.         Continuing Effect. Except as specifically provided herein, the award
agreements amended by this Amendment shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.

 







--------------------------------------------------------------------------------

 



2.         No Waiver. This Amendment is limited as specified and the execution,
delivery and effectiveness of this Amendment shall not operate as a
modification, acceptance or waiver of any provision of any of the award
agreements except as specifically set forth herein.

 

3.         Binding Effect. This Amendment shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Recipient.

 

4.         Governing Law. This Amendment and the rights of the Recipient
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Delaware.

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
its officer thereunto duly authorized as of the date referred to above.

 

PennyMac Financial Services, Inc.

 

By:

/s/ Anne D. McCallion

 

Anne D. McCallion

 

Senior Managing Director and Chief Enterprise Operations Officer

 



--------------------------------------------------------------------------------